Wendy R. Stein
Jean E. Dassie
GIBBONS P.C.                         MEMO ENDORSED
One Pennsylvania Plaza
New York, New York 10119
Tel: (212) 613-2000

Attorneys for Defendant,
Patricia M. Lemanski

                     UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF NEW YORK



SFM REALTY CORP.,                                      Civil Action No. 20-CV-00209

       Plaintiff,                                   DEFENDANT’S MOTION TO
                                                    FILE UNDER SEAL
             v.                                     DEFENDANT’S
                                                    MEMORANDUM AND THE
PATRICIA M. LEMANSKI,
                                                    AFFIDAVIT OF PATRICIA M.
       Defendant.                                   LEMANSKI IN OPPOSITION TO
                                                    PLAINTIFF’S MOTION FOR
                                                    PRELIMINARY INJUNCTION


       Defendant Patricia M. Lemanski respectfully submits this memorandum of law in support

of its motion to file under seal Defendant’s Memorandum and Affidavit of Patricia M. Lemanski

in Opposition to Plaintiff’s Motion For Preliminary Injunction (D.I. 5).

       Defendant’s Memorandum and Affidavit of Patricia M. Lemanski in Opposition to

Plaintiff’s Motion For Preliminary Injunction include information which the Plaintiff in this

matter claims to be proprietary, confidential business information and trade secrets which

Plaintiff believes would harm it competitively if publicly disclosed. Accordingly, Defendant
seeks permission to file the Memorandum and Affidavit of Patricia M. Lemanski in Opposition

to Plaintiff’s Motion for Preliminary Injunction under seal.

       Defendant’s request should be granted because the harm that Plaintiff has alleged it

would suffer as a result of disclosure outweighs the public interest in accessing the information.

See Avocent Redmond Corp. v. Raritan Ams., Inc., No. 10-cv-6100, 2012 WL 3114855, at *15-

16 (S.D.N.Y. July 31, 2012) (granting the parties’ motions to file documents under seal,

including “confidential business information”).

       Moreover, Defendant’s Memorandum and Affidavit of Patricia Lemanski in Opposition

to Plaintiff’s Motion for Preliminary Injunction should be filed under seal because they contain

sensitive personal information about Patricia M. Lemanski and her family. Dodona I, LLC v.

Goldman, Sachs & Co., 119 F. Supp. 3d 152, 156-57 (S.D.N.Y. 2015) (granting motion to seal

sensitive and confidential information of current and former employees of the parties, including

their compensation, biographical information, home addresses, and telephone numbers).

       Accordingly, this Court should grant Defendant’s motion to file Defendant’s

Memorandum and Affidavit of Patricia M. Lemanski In Opposition to Plaintiff’s Motion For

Preliminary Injunction under seal.

                                              Respectfully submitted,

                                              /s/ Wendy R. Stein
                               CERTIFICATE OF SERVICE
       I, Wendy R. Stein, hereby certify that on January 19, 2020, a true and correct copy of

Defendant’s Motion to File under Seal Defendant’s Memorandum and the Affidavit of Patricia M.

Lemanski in Opposition to Plaintiff’s Motion for Preliminary Injunction has been electronically

filed and served upon all counsel of record via CM/ECF.


                                           /s/ Wendy R. Stein

                                           Wendy R. Stein
                                           GIBBONS P.C.
                                           1 Pennsylvania Plaza
                                           37th Floor
                                           New York, NY 10119
                                           Telephone: (212) 613-2000


Application GRANTED. Defendant's unredacted memorandum of law and
accompanying unredacted affidavit shall be filed under seal.

Dated:        January 21, 2020                     SO ORDERED.
              New York, New York




                                                   HON. KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE
